Citation Nr: 1325087	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  06-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, to include glaucoma and iris atrophy, claimed as due to VA medical treatment.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional right eye disability, claimed as due to VA medical treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran/appellant served on active duty in the United States Air Force from February 1957 to January 1961. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  By this decision, the RO declined to reopen the appellant's claim of entitlement to benefits under 38 U.S.C.A. § 1151 for the left eye disability.

The appellant testified at an April 2009 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board remanded the case for additional development in July 2009; the case has now been returned to the Board for appellate review.

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  Virtual VA does currently contain evidence (VA medical treatment records (CAPRI) dated between August 2009 and March 2013) that is pertinent to the claim on appeal and some of those records are not already included in the paper claims files.

The issue of whether new and material evidence sufficient to reopen the claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional right eye disability, as well as the issues of entitlement to service connection for blindness in the right eye and entitlement to special monthly compensation based on aid and attendance/housebound, are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, to include glaucoma and iris atrophy, claimed as due to VA medical treatment, in a final decision issued in May 1998.  Reconsideration of the claim was denied in October 2006, and the United States Court of Appeals for Veterans Claims (Court) dismissed the Veteran's appeal as untimely filed in August 2007.

2.  The evidence received subsequent to the Board's May 1998 final decision includes United States Air Force morning reports; additional VA treatment records; private medical treatment records; Social Security Administration (SSA) records; the transcripts from an RO hearing conducted in May 2007, and a Travel Board hearing conducted in April 2009; copies of articles from the internet relating to eye pathology; and lay statements.

3.  The evidence submitted since the Board's May 1998 final decision includes evidence that was not previously of record, but it does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, to include glaucoma and iris atrophy, claimed as due to VA medical treatment.


CONCLUSIONS OF LAW

1.  The Board's May 1998 decision denying the appellant's claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, to include glaucoma and iris atrophy, and claimed as due to VA medical treatment, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2012).

2.  New and material evidence has not been presented since the May 1998 Board decision denying entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, to include glaucoma and iris atrophy, and claimed as due to VA medical treatment; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim of entitlement to disability benefits for additional left eye disability, to include glaucoma and iris atrophy, claimed as due to VA medical treatment was originally denied in a January 1987 rating decision.  The basis of the denial was that there was no evidence that the claimed left eye condition was due to treatment or lack of treatment at a VA facility.  The appellant appealed the denial and the issue was remanded by the Board for additional development in September 1987.  However, while the case was in remand status, the Veteran specifically withdrew any claim as to this issue.  

The left eye claim was subsequently denied in a June 1996 rating decision and the Board denied the Veteran's appeal in a decision issued in May 1998.  The basis of the denial was that there was no evidence that the Veteran had sustained any additional disability referable to his left eye as a result or consequence of any treatment at a VA facility.  Reconsideration of the claim was denied by the Board in October 2006, and the United States Court of Appeals for Veterans Claims (Court) dismissed the Veteran's appeal as untimely filed in August 2007.

The May 1998 Board decision therefore represents the last final action on the merits of the left eye 38 U.S.C.A. § 1151 claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The May 1998 Board decision also represents the last final decision on any basis as to the issue of whether the appellant is entitled to benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability due to VA treatment.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the May 1998 Board decision constitutes new and material evidence.


I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Dingess notice was provided to the appellant by means of a VA letter dated in August 2010.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to claims to reopen, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 2010 VA letter, after the initial decision on the claim by the RO in December 2007, the appellant was provided notice of the information and evidence needed to reopen his claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, to include glaucoma and iris atrophy, and claimed as due to VA medical treatment.  The notice letter defined the terms "new and material evidence" and advised the appellant that his claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA medical treatment, did not show that the claimed left eye conditions were initially related to VA treatment or that VA treatment had resulted in additional left eye disability.  The appellant was encouraged to identify outstanding pertinent evidence that VA could obtain on his behalf.  38 C.F.R. § 3.159.  The appellant's claim was subsequently readjudicated in SSOCs issued in September 2010, May 2011, July 2012, and December 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In addition, the February 2009 informal conference report reflects that the Veteran was advised of what he needed to show for a 38 U.S.C.A. § 1151 claim.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.

The Board finds that a reasonable person could be expected to understand what information and evidence was required to reopen the claim of entitlement to benefits under 38 U.S.C.A. § 1151.  The information provided allowed the appellant to effectively participate in the appeal process.  In sum, the Board finds that any deficiency in the notice to the appellant or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The appellant's post-service VA and private treatment records have been obtained.  Social Security Administration records have also been obtained and associated with the claims file.  The appellant was afforded hearings.

VA has not provided the appellant with an opinion in connection with his claim; however, the Board finds that VA was not under an obligation to obtain an opinion in connection with his claim.  The appellant has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  The appellant in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, the newly submitted evidence does not raise a reasonable possibility of substantiating the claim of entitlement to 38 U.S.C.A. § 1151 benefits even with VA's assistance.  Shade v. Shinseki, 24 Vet. App. 110, 116-18 (2010).  For these reasons, the Board finds that VA was not under an obligation to provide a medical opinion in connection with the Veteran's 38 U.S.C.A. § 1151 left eye claim.

The appellant was informed as to the reason his claim had previously been denied; he was adequately advised of the bases for the previous denial to determine what evidence would be new and material to reopen his claim.  See Kent v. Nicholson, supra.  He was also afforded opportunities to submit evidence.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Request to Reopen

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that the claimant sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; a claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

If, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).  

Here, copies of Air Force morning reports for the Veteran's unit dated in 1960 and 1961 were added to the evidence of record in May 2003, and again in January 2007.  Therefore, these records were not before the Board at the time of the May 1998 decision that denied the claim for 38 U.S.C.A. § 1151 benefits for the left eye.  However, these service department records are not relevant to the issue on appeal.  There is no mention of the appellant's claimed left eye conditions in these service department records.

Thus, although service department records were associated with the claims file after the May 1998 Board decision, those records are not relevant to the issue on appeal as they do not show that the appellant was diagnosed as having incurred additional left eye disability due to VA treatment post-service, nor do they reflect that any left eye condition was aggravated by VA treatment.  Accordingly, there is no basis for reconsideration of the May 1998 Board decision on account of the newly associated service department records.  These records are not relevant and the claim cannot be reconsidered on a de novo basis due to the addition of the service department records.  See 38 C.F.R. § 3.156(c).  

The appellant submitted his original claim relating to decreased vision in his left eye in a VA Form 21-4138 received in December 1984.  The claim was denied in a rating decision issued in January 1987; the left eye claim was denied because the appellant did not receive any VA medical treatment until several years after the left eye conditions were identified.  

After the Veteran submitted another claim in June 1996, he was again denied in a rating issued in June 1996.  He appealed the denial to the Board and the Board denied the claim in a decision issued in May 1998; the basis for the denial was that the appellant had not sustained any "additional disability" referable to his left eye as a result or consequence of VA treatment.  The appellant filed a motion for reconsideration with the Board in August 2006.  The Board denied the appellant's motion in October 2006.  The appellant then appealed the Board's August 2006 action to the Court, but his appeal was dismissed for lack of jurisdiction in August 2007.  Accordingly, the Board's May 1998 decision denying entitlement to benefits under 38 U.S.C.A. § 1151 for additional eye disability claimed as due to VA treatment is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.1100, 20.1104.

The May 1998 Board decision is also the last time the appellant's left eye 38 U.S.C.A. § 1151 claim was finally disallowed on any basis; that decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, this claim may be reopened only if new and material evidence has been secured or presented since the May 1998 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the Board in making its May 1998 decision included such evidence as written statements from the appellant and his representatives; the appellant's December 1984 application for benefits; VA and private medical treatment records dated between 1980 and 1998; the report from the VA medical examination conducted in April 1996; and testimony presented by the appellant at the Travel Board hearing conducted in October 1997.  

The evidence added to the record subsequent to the issuance of the May 1998 Board decision includes written statements from the appellant and his representatives; Air Force morning reports for the appellant's units dated in 1960 and 1961; SSA records; copies of private and VA treatment records dated between 1996 and 2013; copies of various internet articles about eye diseases ; and testimony presented by the appellant at an RO hearing conducted in May 2007, and at the Travel Board hearing conducted in October 2009.

After having carefully reviewed the evidence of record, the Board finds that the appellant has not presented evidence since the May 1998 Board decision which raises a reasonable possibility of substantiating the claim of entitlement to benefits under 38 U.S.C.A. § 1151 for additional left eye disability claimed as due to VA treatment.  Since the May 1998 Board decision, the evidence received into the record reflects information that was already of record prior to the May 1998 Board decision relating to the fact that the appellant is blind in the left eye from conditions that were initially diagnosed in 1977, and that he continued to receive treatment.  The newly added evidence does not contain any nexus opinion or information about the etiologic causes of the Veteran's left eye conditions, including glaucoma and iris atrophy.  No available medical evidence shows that the Veteran suffered from any left eye disorder because of any treatment he received from any VA health care provider or facility.  In addition, no medical opinion or other professional evidence indicating that the Veteran's left eye disabilities were permanently worsened or aggravated as a result of VA treatment has been presented since the May 1998 Board decision.

The appellant has submitted copies of various articles about eye disorders, including glaucoma, essential iris atrophy and iridocorneal endothelial syndromes (ICE).  The articles explain the difference between acute glaucoma and primary open-angle glaucoma (POAG) and they describe what ICE and iris atrophy are.  The articles also discuss the pathophysiology of these conditions.  

The Board notes that the Veteran submitted these articles alone, without any reference to any one of them by any health care professional.  The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  The articles submitted by the Veteran do not appear to meet the standard set forth in Wallin, because nothing in any one of them delves into an association between the Veteran's treatment in any VA medical facility and his currently demonstrated left eye blindness.

The appellant continues to contend that he incurred additional left eye disability that was due to VA treatment.  The medical evidence that was before the Board in May 1998 indicated that the Veteran had been essentially blind in his left eye ("LP", i.e., light perception only) when seen by VA in August 1984.  This was prior to the Veteran receiving any treatment at a VA facility.  The Veteran's written statements and testimony since May 1998 merely reiterate his prior arguments.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  Furthermore, there is no clinical evidence of record intimating in any way that the cause of the Veteran's left eye conditions, including iris atrophy and glaucoma, was some pathology that was related to some aspect of his treatment in a VA medical facility.

The Veteran's claim is not substantiated by any other evidence in the record - only by his own assertions about the etiology of his left eye pathology.  Review of the Veteran's recent VA treatment records reveals that he was assessed with vision loss secondary to essential iris atrophy and glaucoma (onset 1977) in January 2012.  He was noted to appear to have paranoid ideation regarding past eye treatment he believed caused his vision loss.  

A February 2012 VA psychology note indicates that the Veteran voiced many concerns about his past eye care and how several eye doctors at various hospitals (VA, county and private) had been responsible for his blindness.  The Veteran was convinced that his blindness was due to medical errors and could not acknowledge the possibility that his diagnosed eye diseases could be responsible.  

In addition, a March 2011 mental health initial assessment report stated that, while it was well known that the Veteran's blindness was not caused by eye drops, the Veteran continued to have that belief.

The evidence added to the record since the issuance of the May 1998 Board decision does not address or contradict the reasoning offered in support of the May 1998 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in May 1998.  The newly received evidence merely demonstrates that the appellant is blind in his left eye and that he continues to maintain that his left eye pathology is related to his treatment in a VA medical facility.  

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the May 1998 denial does not provide relevant information as to the question of whether any portion of the Veteran's left eye blindness was causally or etiologically related to any incident of his treatment in any VA facility and that no such evidence has been received, before or since the May 1998 Board denial.  

For the reasons set forth above, none of the evidence added to the record since the May 1998 Board denial, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left eye, to include iris atrophy and glaucoma, claimed as due to VA treatment.  Therefore, the May 1998 denial remains final, and the left eye 38 U.S.C.A. § 1151 claim is not reopened.

Thus, evidence received in conjunction with the Veteran's claim to reopen is not new and material, and does not serve to reopen his claim for benefits for additional disability of the left eye, to include iris atrophy and glaucoma, claimed as due to VA treatment under the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted to reopen the claim for benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left eye, to include iris atrophy and glaucoma, claimed as due to VA treatment, the appeal is denied.


REMAND

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

A January 2013 rating decision denied the Veteran's attempt to reopen his claim for benefits under 38 U.S.C.A. § 1151 for additional right eye disability.  That rating decision also denied the Veteran's claim for service connection for blindness in the right eye, as well as his claim of entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran was notified of the denials by way of an RO letter dated January 16, 2013.  In a February 2013 letter, the RO acknowledged having received a written statement from the Veteran in which disagreement with the January 2013 rating decision was specifically expressed.  This serves as a timely NOD.  However, no SOC is of record as to those issues.

Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided an SOC that addresses each issue he addressed in his NOD.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on any issue to secure appellate review by this Board.

Accordingly, the case is remanded for the following action:

1.  Examine the Veteran's attempt to reopen his 38 U.S.C.A. § 1151 claim for additional right disability and his claims for service connection for blindness in right eye and entitlement to special monthly compensation based on aid and attendance/housebound.  If no additional development is required, for each issue addressed in the Veteran's NOD, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.

2.  If, and only if, the Veteran files a timely substantive appeal, should any issue addressed in the SOC be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


